Citation Nr: 0028028	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased rating for status post right 
ankle reconstruction, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



INTRODUCTION

The veteran served on active duty from August 1978 to April 
1980. This matter comes on appeal from a March 1998 decision 
by the Portland VA Regional Office.


FINDING OF FACT

Current residuals of right ankle reconstruction include a 
well-healed surgical scar, moderate limitation of motion, 
degenerative joint disease, and complaints of pain.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for status 
post right ankle reconstruction are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5270 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The U.S. Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. 38 C.F.R. § 4.59.

Ankylosis of the ankle is rated as follows:
In plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, 40 percent;
In plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between O degree and 10 degrees, 30 percent;
In plantar flexion, less than 30 degrees, 20 percent.
Code 5270.

Limitation of motion of the ankle is rated as follows: 
Marked, 20 percent; moderate, 10 percent. 
Code 5271.

Ankylosis of the subastragalar or tarsal joint is rated as 
follows: In poor weight-bearing position, 20 percent; in good 
weight-bearing position, 10 percent.
Code 5272.

Malunion of the os calcis or astragalus is rated as follows: 
Marked deformity, 20 percent; moderate deformity, 10 percent.
Code 5273.


Analysis

A review of the record shows that the veteran underwent right 
ankle reconstruction in December 1985 due to chronic lateral 
instability stemming from numerous injuries. The evidence 
includes the reports of VA examinations conducted in 
September 1997 and January 2000, as well as clinical records 
of treatment received by the veteran at VA facilities, 
primarily for conditions unrelated to the disability at 
issue. The above reports and records disclose that the 
veteran has had ongoing complaints of right ankle pain. At 
the former time, he was not taking medication for his 
condition. X-rays showed mild degenerative joint disease. As 
of January 2000, was not using a brace on his right ankle and 
did not feel his condition was progressive. The residual 
surgical scars were well-healed, and apparently nontender. No 
obvious effusion was apparent. There was tender throughout 
range of motion from 10 degrees' dorsiflexion to 45 degrees' 
plantar flexion (Normal - 20 degrees to 45 degrees. See 
38 C.F.R. § 4.71a, Plate II). Sensation was normal.

The 20 percent evaluation now assigned under Code 5271 
contemplates marked limitation of motion. As shown above, the 
most recent findings demonstrate, at most, moderate 
limitation of motion, accomplished without tenderness. A 
schedular evaluation greater than 20 percent requires 
ankylosis of the ankle, a condition which has not been 
established. See 38 C.F.R. § 4.71a, Codes 5270, 5271, 5272. 
Malunion of the ankle also has not been shown. See 38 C.F.R. 
§ 4.71a, Code 5272. Further, the Board finds that the veteran 
has not demonstrated any additional functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The 20 percent evaluation currently assigned is 
based on the veteran's complaints of pain and limited motion.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity. In fact, as 
set out in the factual background, the veteran has said his 
condition is not progressive. Based on the foregoing, the 
Board finds that a higher rating based on 38 C.F.R. §§ 4.40, 
4.45, 4.59 is not warranted. Accordingly, no increase in the 
current 20 percent evaluation is in order. 38 C.F.R. § 5271; 
DeLuca. The evidence is not so evenly balanced as to raise 
doubt at to any material issue. 38 U.S.C.A. § 5107.


ORDER

An increased rating for status post right ankle 
reconstruction is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

